Citation Nr: 1615664	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served during a period of active duty for training (ACDUTRA) from June 1963 to December 1963 and on active duty from November 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board and was remanded for additional development in January 2014.  As discussed in further detail below, review of the record shows substantial compliance with the remand directives; thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2014, the RO denied service connection for adenocarcinoma of the stomach.  The Veteran submitted a timely notice of disagreement with the decision in May 2015, and the RO addressed this issue in an October 2015 Statement of the Case.  To date, the Veteran has not perfected his appeal as to this issue; thus, it will not be addressed in the present decision.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).


FINDING OF FACT

The Veteran's hypertension did not manifest during any period of service; did not manifest to a compensable degree within one year of separation from active service; did not manifest as a result of any service-connected disability or permanently increase in severity because of any service-connected disability; and is in no way related to any event of or exposure from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although inadequate notice was provided prior to the RO's initial unfavorable decision on the claim, the appellant was provided adequate notice in a letter dated January 2014, after which the RO readjudicated the claim.

Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated the Veteran's VA treatment records, identified non-VA treatment records, and service treatment records (STRs) with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to the duty to assist, VA obtained a medical opinion in April 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As acknowledged previously, this matter was remanded for additional development in January 2014.  Pursuant to the remand's directives, the RO completed the following: sent to the Veteran adequate notice regarding the evidence needed to substantiate his claim for secondary service connection; made arrangements to obtain outstanding non-VA treatment records, especially since June 2009 and including records from non-VA physician Dr. R.G.; obtained recent VA treatment records; provided an examination and obtained an opinion regarding the etiology of the claimed disability; and readjudicated the Veteran's claim.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall, 11 Vet. App. at 268.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim for Service Connection

A.  Relevant Legal Principles

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during active service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in active service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in active service, even if there is no evidence of such disease during active service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  

Additionally, a veteran who, during active service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


B.  Facts and Analysis

The Veteran's STRs are negative for diagnoses or complaints of hypertension.  The STRs document the following blood pressure readings: 118/74 (December 1962), 124/68 (June 1963), 134/82 (November 1967), and 114/74 (February 1971).  Additionally, the March 1975 separation examination report documents a blood pressure reading of 110/75.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2015), "hypertension" means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  The STRs demonstrate that the Veteran did not have hypertension during service or upon separation from service.

The postservice evidence of record includes a July 1975 examination report that documents a blood pressure reading of 110/70 and a finding of "blood pressure no problem here."

Generally, the record is negative for evidence of elevated blood pressure prior to 1999.  In March 1999, Dr. R.G. documented possible high blood pressure.  In 2006, Dr. R.G. noted that the Veteran's blood pressure increased, and the physician increased the dose of the Veteran's prescribed hypertension medication.  Records from Dr. R.G. that are dated July 2007 and October 2007 indicate that the Veteran's hypertension was controlled and that he was doing well.  In May 2009, an increase in his blood pressure was noted and the physician questioned whether the Veteran's medication needed to be adjusted.

Non-VA treatment records dated January 2014 document the Veteran's report that he stopped taking his blood pressure medication because his blood pressure became stable and that he experienced a recent increase in his blood pressure due to anxiety.  The January 2014 record indicates that the Veteran attributed this anxiety to his recent cancer diagnosis.  Notably, however, records dated February 2014 indicate that the Veteran's blood pressure was stable without his medication.

In April 2014, after noting that the Veteran was diagnosed with hypertension in 1999, a VA clinician opined that it is less likely as not that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury because the Veteran's blood pressure was normal throughout service and there was no diagnosis of hypertension until several decades after the Veteran was discharged from active duty.

The clinician opined that it is less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The clinician reasoned that the Veteran had normal blood pressure readings for several years after his experiences in Vietnam and his hypertension was not diagnosed or treated until 1999, which makes PTSD a highly unlikely cause of his hypertension.  The clinician reported that the most likely causes of his essential hypertension are weight gain and dyslipidemia.  Additionally, with regard to aggravation, the clinician noted that although the Veteran has reported that his PTSD has worsened since 1999, his blood pressure has remained stable on the same medication since 1999 until he lost weight due to stomach cancer in 2013 and 2014, and thus, there is no evidence of aggravation by PTSD.

The clinician also opined that it is less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  Diabetes does not cause hypertension except in the presence of diabetic nephropathy, which has not been diagnosed.  In addition, with regard to aggravation, the clinician noted that there is no evidence of aggravation of hypertension by diabetes because although the Veteran was diagnosed with diabetes in August 2011, his blood pressure has been controlled with the same medication regimen since 1999 and has continued to remain stable on the same medication from August 2011 until he lost weight due to stomach cancer in 2013 and 2014.

The Board finds that the April 2014 VA opinion is adequate because the reviewing clinician considered the relevant history of the Veteran's hypertension, provided a sufficiently detailed description of the condition, and provided analysis to support her opinions concerning the etiology of the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, the April 2014 report indicates that the clinician also considered the Veteran's contentions and relevant medical literature, to include a January 2009 medical paper that was referenced by the Veteran in a February 2012 statement, before arriving at the noted conclusions.

The Board has reviewed the cited January 2009 medical paper, which is titled "The association of posttraumatic stress disorder and metabolic syndrome: a study of increased health risk in veterans."  Notably, the researchers reported that their "findings provide[d] preliminary evidence linking higher severity of PTSD with risk factors for diminished health and increased morbidity, as represented by metabolic syndrome," which they noted is composed of a cluster of clinical signs including hypertension.  Pia S. Heppner et al., The association of posttraumatic stress disorder and metabolic syndrome: a study of increased health risk in veterans, 7 BMC Med. 1 (2009), available at http://bmcmedicine.biomedcentral.com/articles/10.1186/1741-7015-7-1 (last visited Apr. 11, 2016) (emphasis added).

After weighing the evidence, the Board finds that the April 2014 medical opinion is more probative than the January 2009 medical paper with regard to the matter of the etiology of the Veteran's hypertension because the April 2014 opinion includes comprehensive explanations and rationale within the context of the Veteran's specific medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).  Accordingly, the Board affords little probative value to the preliminary and general conclusion documented in the January 2009 medical paper, as it fails to consider the specific facts of the case and does not show with any reasonable certainty that PTSD actually causes or aggravates hypertension.

Based on the foregoing, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because hypertension was not shown during active service or within one year of his separation from active service.  The Board also finds that direct service connection cannot be established because the evidence does not show, nor has the Veteran alleged, that he developed this condition during service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because his military personnel records show that he served in combat in Vietnam.  The Board finds, however, that the presumption is inapplicable because hypertension is not listed under 38 C.F.R. § 3.309 as a condition to which the presumption applies.  See 38 C.F.R. § 3.309, Note 2 (2015).

Additionally, there is no competent evidence of record that shows that the Veteran's hypertension was otherwise caused or aggravated by his exposure to herbicide agents during active service.  See Combee v. Brown, 34 F.3d 1039 (1994) (where a Veteran is not entitled to a regulatory presumption of service connection, service connection may still be established alternatively on a direct-incurrence basis by establishing the required causation).

With regard to the Veteran's assertion that hypertension was either caused or aggravated by his service-connected PTSD and/or diabetes mellitus, the Board finds that the only competent opinion of record regarding this matter-the April 2014 medical opinion-indicates that there is no relationship between the Veteran's hypertension and any service-connected disability, including his PTSD and/or diabetes mellitus.  38 C.F.R. § 3.310.

The Board acknowledges the Veteran's argument that there is a causal relationship between his hypertension and his service, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of the claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder that manifested many years after service, such as in this case, is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Veteran's statements are not competent.  The evidence does not create a nexus between the Veteran's service and his hypertension.

Additionally, the Veteran's combat service is also acknowledged.  Nonetheless, the evidence does not demonstrate that there is a causal relationship between his disease and service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension became manifest in service or manifest to a compensable degree within the applicable period subsequent to service.  Nor is it in any way related to any event or exposure from service or attributable to or aggravated by any service connected disability.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


